MEMORANDUM **
Farideh Beygom Yaghouti, a native of Iraq and citizen of Iran, petitions for review of a Board of Immigration Appeals *555(“BIA”) decision that summarily affirmed the ruling of an Immigration Judge (“IJ”) denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA summarily affirms the IJ’s decision, we review the IJ’s decision as the final agency action. See Zehatye v. Gonzales, 453 F.3d 1182, 1184 (9th Cir.2006). We review for substantial evidence, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006), and we deny the petition.
Substantial evidence supports the IJ’s finding that the single interrogation to which Yaghouti was subjected did not rise to the level of persecution. See Prasad v. INS, 47 F.3d 336, 339 (9th Cir.1995). In addition, substantial evidence supports the IJ’s finding that Yaghouti did not establish an objectively reasonable well-founded fear of future persecution. See Kumar v. Gonzales, 439 F.3d 520, 525 (9th Cir.2006).
Because Yaghouti failed to satisfy the lower standard of proof for asylum, she necessarily failed to satisfy the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.